Hallinan, J.
Plaintiff, who had for many years occupied certain business space at La Guardia Airport, considered himself a statutory tenant and refused to remove at the request of the defendant. Thereupon defendant, without resorting to any court or pursuing any legal remedy, physically removed plaintiff’s stock and fixtures from the space one night after plaintiff had closed his shop for the day. ' Plaintiff has brought this action to regain his stock and fixtures and possession of the space and now seeks a temporary order restraining defendant *407from renting the space to anyone else pendente lite. Defendant cross moves to dismiss the complaint for lack of jurisdiction,, upon the ground that it has governmental immunity from suit.
Regardless of how the court may feel about defendant’s high-handed manner of dispossessing the plaintiff, the authorities sustain defendant’s position that it is immune from suit (Hergott v. Port of New York Authority, 269 App. Div. 770). Accordingly, plaintiff’s motion is denied and defendant’s cross, motion is granted.
Submit order.